Sherman, J. (concurring).
A careful examination of the record here leads to the conclusion that the finding of the jury was against the credible evidence, and, in addition, I hold that the defendant was not accorded a fair trial.
The proof of perjury committed in the Magistrate’s Court rests entirely upon the testimony of two prostitutes who, with light regard for their oath, have erred in their testimony in so many respects as to render their evidence utterly unworthy of belief, and of one Acuna, an infamous self-confessed criminal and stool pigeon, who did not claim to have ever done an honest day’s work and who, in this case, was flatly contradicted by records and testimony which show that he cannot be relied upon as a truth teller. He had achieved prominence as a witness in the investigation of the Magistrates’ Courts and had appeared as a witness against malefactors responsible for the evils which were then revealed. He has successfully accused some of those with whom he had acted in concert in unjustly convicting women in the Women’s Court. Here, however, records in evidence show that his testimony cannot be true. He admits the receipt of fairly large sums from newspapers which paid him for articles which they printed and also of moneys for his upkeep from the investigating committee and the district attorney’s office.
Upon the trial of a perjury charge, much depends upon the fight in which the jury regards the defendant who takes the witness stand. A lapse of memory, a contradiction here and there of some more or less salient fact, affords an opportunity to stigmatize him as swearing falsely upon the trial, and if such an impression be conveyed to a jury, there is a strong possibility that they will convict him of the perjury charged in the indictment largely because of these variances in his testimony at the trial. In effect, therefore, *422a defendant may actually be convicted of the perjury charged in the indictment because of erroneous answers made with respect to collateral matters upon the trial. Care must be taken by the trial court to avoid that possibility.
We must bear in mind that the perjury charged is said to have been committed before a magistrate more than three years before the trial. Proof of that crime must rest upon the strength of the prosecution’s case and may not, as is attempted here, be justified solely because of what are claimed to be erroneous matters testified to by the defendant upon this trial. These are not the subject of the perjury charged.
In a case of this character, it is essential that the safeguards which the law has designed to protect the accused should be upheld and applied. I concur in the careful and painstaking opinion of Mr. Justice O’Malley, pointing out that the defense was discredited by the court. It is no answer to state that defendant’s counsel did not from the outset object to the attitude and comments of the learned trial judge. Counsel should not be put in the position of being compelled to object to the court’s attitude and thereby possibly affront both court and jury. Knowing that the extent of punishment in the event of conviction lies largely in the hands of the trial justice, counsel would be impelled to avoid any conflict. Nevertheless we find that defendant’s counsel did at one time object to the creation of the atmosphere against his client. In my judgment neither objection nor exception is essential where the unfairness of the trial speaks from the record itself. This court has taken occasion in civil cases to reverse judgments founded on remarks where the trial justice had indicated a view or adopted a course which made it difficult, if possible, for a party to succeed. (Trupin v. N. Y. City Interborough R. Co., 237 App. Div. 515.) In Bolte v. Third Avenue R. R. Co. (38 App. Div. 234) this court, speaking through Rumsey, J., laid down in no uncertain language the requisites of a fair trial and the duty of the trial justice, and called attention to the fact that the case was rare indeed in which a court was called upon to indicate a belief. The duty of the court to insure to a defendant in a criminal case a fair trial by a jury is of transcendent importance. Justice is achieved only if that right is upheld. (Powell v. Alabama, 287 U. S. 45, 52.)
I concur in the reversal of the judgment of conviction, and the granting of a new trial.
Merrell and Townley, JJ., concur.